DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,124,197. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant application’s claims, or obvious variations thereof. See claim mapping below.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,543,847. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant application’s claims, or obvious variations thereof. See claim mapping below for the previously made double patenting rejection, as the claim mapping is substantially similar to the previously made claim mapping. 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,849,887. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant application’s claims, or obvious variations thereof. See claim mapping below for the previously made double patenting rejection, as the claim mapping is substantially similar to the previously made claim mapping. 

Instant Application No. 17/465,646
US Patent No. 11,124,197
1. (Original) A method of driver risk assessment, comprising: maintaining a database of high risk locations, in which database each high risk location is associated with driver behaviors that are considered high risk in relation to the respective high risk location; collecting driver behavior data for a vehicle that is indicative of driver behavior at a high risk location that is included in the database, using a data collection device in the vehicle; comparing the driver behavior data to the driver behaviors considered high risk in relation to the high risk location to determine a value or values representing driver risk; and flagging a driver whose driver risk value or values exceed predetermined risk criteria.
1. A method of driver risk assessment, comprising: maintaining a database of high risk locations, in which database each high risk location is associated with driver behaviors that are considered high risk in relation to the respective high risk location; collecting driver behavior data for a vehicle that is indicative of driver behavior at a high risk location that is included in the database, using a data collection device in the vehicle; comparing the driver behavior data to the driver behaviors considered high risk in relation to the high risk location to determine a value or values representing driver risk; and flagging a driver whose driver risk value or values exceed predetermined risk criteria; the method further comprising the data collection device detecting that the vehicle is approaching a high risk location of the database of high risk locations, and on the data collection device detecting that the vehicle is approaching the high risk location, displaying a visual warning to the driver of the vehicle, the visual warning comprising driving instructions, the driving instructions being contextually modified based on instantaneous measurement of vehicle and driver status.
2. (Original) The method of claim 1 further comprising the data collection device detecting that the vehicle is approaching a high risk location of the database of high risk locations, and on the data collection device detecting that the vehicle is approaching the high risk location, displaying a visual warning to the driver of the vehicle.
1. A method of driver risk assessment, comprising: maintaining a database of high risk locations, in which database each high risk location is associated with driver behaviors that are considered high risk in relation to the respective high risk location; collecting driver behavior data for a vehicle that is indicative of driver behavior at a high risk location that is included in the database, using a data collection device in the vehicle; comparing the driver behavior data to the driver behaviors considered high risk in relation to the high risk location to determine a value or values representing driver risk; and flagging a driver whose driver risk value or values exceed predetermined risk criteria; the method further comprising the data collection device detecting that the vehicle is approaching a high risk location of the database of high risk locations, and on the data collection device detecting that the vehicle is approaching the high risk location, displaying a visual warning to the driver of the vehicle, the visual warning comprising driving instructions, the driving instructions being contextually modified based on instantaneous measurement of vehicle and driver status.
3. (Original) A method of improving driver safety, comprising: maintaining a database of high risk locations; monitoring a location of a vehicle using a data collection device in the vehicle; and providing a visual warning display to a driver of the vehicle on the vehicle approaching a high risk location recorded in the database of high risk locations.
2. A method of improving driver safety, comprising: maintaining a database of high risk locations; monitoring a location of a vehicle using a data collection device in the vehicle; and providing a visual warning display, comprising driving instructions, to a driver of the vehicle on the vehicle approaching a high risk location recorded in the database of high risk locations, the step of providing a visual warning display including contextual modification of the driving instructions based on instantaneous measurement of vehicle and driver status, in which each high risk location recorded in the database of high risk locations is associated with driver behaviors considered to be high risk in relation to the respective high risk location, the method further comprising the steps of: collecting driver behavior data that is indicative of driver behavior at a high risk location that is included in the database using the data collection device; comparing the driver behavior data to the driver behaviors considered high risk in relation to the high risk location to determine a value or values representing driver risk; and flagging a driver whose driver risk value or values exceed predetermined risk criteria.
4. (Original) The method of claim 3 in which each high risk location recorded in the database of high risk locations is associated with driver behaviors considered to be high risk in relation to the respective high risk location, the method further comprising the steps of: collecting driver behavior data that is indicative of driver behavior at a high risk location that is included in the database using the data collection device; comparing the driver behavior data to the driver behaviors considered high risk in relation to the high risk location to determine a value or values representing driver risk; and flagging a driver whose driver risk value or values exceed predetermined risk criteria.
2. A method of improving driver safety, comprising: maintaining a database of high risk locations; monitoring a location of a vehicle using a data collection device in the vehicle; and providing a visual warning display, comprising driving instructions, to a driver of the vehicle on the vehicle approaching a high risk location recorded in the database of high risk locations, the step of providing a visual warning display including contextual modification of the driving instructions based on instantaneous measurement of vehicle and driver status, in which each high risk location recorded in the database of high risk locations is associated with driver behaviors considered to be high risk in relation to the respective high risk location, the method further comprising the steps of: collecting driver behavior data that is indicative of driver behavior at a high risk location that is included in the database using the data collection device; comparing the driver behavior data to the driver behaviors considered high risk in relation to the high risk location to determine a value or values representing driver risk; and flagging a driver whose driver risk value or values exceed predetermined risk criteria.
5. (Original) The method of claim 4 in which the visual warning comprises driving instructions.
2. A method of improving driver safety, comprising: maintaining a database of high risk locations; monitoring a location of a vehicle using a data collection device in the vehicle; and providing a visual warning display, comprising driving instructions, to a driver of the vehicle on the vehicle approaching a high risk location recorded in the database of high risk locations, the step of providing a visual warning display including contextual modification of the driving instructions based on instantaneous measurement of vehicle and driver status, in which each high risk location recorded in the database of high risk locations is associated with driver behaviors considered to be high risk in relation to the respective high risk location, the method further comprising the steps of: collecting driver behavior data that is indicative of driver behavior at a high risk location that is included in the database using the data collection device; comparing the driver behavior data to the driver behaviors considered high risk in relation to the high risk location to determine a value or values representing driver risk; and flagging a driver whose driver risk value or values exceed predetermined risk criteria.
6. (Original) The method of claim 5 further comprising contextual modification of the driving instructions based on instantaneous measurement of vehicle and driver status.
2. A method of improving driver safety, comprising: maintaining a database of high risk locations; monitoring a location of a vehicle using a data collection device in the vehicle; and providing a visual warning display, comprising driving instructions, to a driver of the vehicle on the vehicle approaching a high risk location recorded in the database of high risk locations, the step of providing a visual warning display including contextual modification of the driving instructions based on instantaneous measurement of vehicle and driver status, in which each high risk location recorded in the database of high risk locations is associated with driver behaviors considered to be high risk in relation to the respective high risk location, the method further comprising the steps of: collecting driver behavior data that is indicative of driver behavior at a high risk location that is included in the database using the data collection device; comparing the driver behavior data to the driver behaviors considered high risk in relation to the high risk location to determine a value or values representing driver risk; and flagging a driver whose driver risk value or values exceed predetermined risk criteria.
7. (Original) The method of claim 6 comprising displaying the driving instructions based on vehicle speed exceeding a specified limit, or based on driver hours of service (HOS) data exceeding a given threshold.
3. The method of claim 2, comprising displaying the driving instructions based on vehicle speed exceeding a specified limit, or based on driver hours of service (HOS) data exceeding a given threshold.
8. (Original) The method of claim 3 in which the visual warning display comprises driving instructions.
1. A method of driver risk assessment, comprising: maintaining a database of high risk locations, in which database each high risk location is associated with driver behaviors that are considered high risk in relation to the respective high risk location; collecting driver behavior data for a vehicle that is indicative of driver behavior at a high risk location that is included in the database, using a data collection device in the vehicle; comparing the driver behavior data to the driver behaviors considered high risk in relation to the high risk location to determine a value or values representing driver risk; and flagging a driver whose driver risk value or values exceed predetermined risk criteria; the method further comprising the data collection device detecting that the vehicle is approaching a high risk location of the database of high risk locations, and on the data collection device detecting that the vehicle is approaching the high risk location, displaying a visual warning to the driver of the vehicle, the visual warning comprising driving instructions, the driving instructions being contextually modified based on instantaneous measurement of vehicle and driver status.
9. (Original) The method of claim 8 further comprising contextual modification of the driving instructions based on instantaneous measurement of vehicle and driver status.
1. A method of driver risk assessment, comprising: maintaining a database of high risk locations, in which database each high risk location is associated with driver behaviors that are considered high risk in relation to the respective high risk location; collecting driver behavior data for a vehicle that is indicative of driver behavior at a high risk location that is included in the database, using a data collection device in the vehicle; comparing the driver behavior data to the driver behaviors considered high risk in relation to the high risk location to determine a value or values representing driver risk; and flagging a driver whose driver risk value or values exceed predetermined risk criteria; the method further comprising the data collection device detecting that the vehicle is approaching a high risk location of the database of high risk locations, and on the data collection device detecting that the vehicle is approaching the high risk location, displaying a visual warning to the driver of the vehicle, the visual warning comprising driving instructions, the driving instructions being contextually modified based on instantaneous measurement of vehicle and driver status.
10. (Original) The method of claim 9 further comprising displaying the driving instructions based on vehicle speed exceeding a specified limit, or based on driver hours of service (HOS) data exceeding a given threshold.
3. The method of claim 2, comprising displaying the driving instructions based on vehicle speed exceeding a specified limit, or based on driver hours of service (HOS) data exceeding a given threshold.
11. (Original) A method of improving driver safety, comprising: maintaining a database of high risk locations; monitoring a location of a vehicle using a data collection device in the vehicle; providing a visual warning display to a driver of the vehicle on the vehicle approaching a high risk location recorded in the database of high risk locations, the visual warning display comprising driving instructions; and displaying the driving instructions based on driver hours of service (HOS) data exceeding a given threshold.
4. A method of improving driver safety, comprising: maintaining a database of high risk locations, in which each high risk location recorded in the database of high risk locations is associated with driver behaviors considered to be high risk in relation to the respective high risk location monitoring a location of a vehicle using a data collection device in the vehicle; providing a visual warning display to a driver of the vehicle on the vehicle approaching a high risk location recorded in the database of high risk locations, the visual warning display comprising driving instructions; modifying the driving instructions based on driver hours of service (HOS) data exceeding a given threshold, contextually modifying the driving instructions based on instantaneous measurement of vehicle status, collecting driver behavior data that is indicative of driver behavior at a high risk location that is included in the database using the data collection device; comparing the driver behavior data to the driver behaviors considered high risk in relation to the high risk location to determine a value or values representing driver risk; and flagging a driver whose driver risk value or values exceed predetermined risk criteria.
12. (Original) The method of claim 11 further comprising contextual modification of the driving instructions based on instantaneous measurement of vehicle and driver status.
4. A method of improving driver safety, comprising: maintaining a database of high risk locations, in which each high risk location recorded in the database of high risk locations is associated with driver behaviors considered to be high risk in relation to the respective high risk location monitoring a location of a vehicle using a data collection device in the vehicle; providing a visual warning display to a driver of the vehicle on the vehicle approaching a high risk location recorded in the database of high risk locations, the visual warning display comprising driving instructions; modifying the driving instructions based on driver hours of service (HOS) data exceeding a given threshold, contextually modifying the driving instructions based on instantaneous measurement of vehicle status, collecting driver behavior data that is indicative of driver behavior at a high risk location that is included in the database using the data collection device; comparing the driver behavior data to the driver behaviors considered high risk in relation to the high risk location to determine a value or values representing driver risk; and flagging a driver whose driver risk value or values exceed predetermined risk criteria.
13. (Original) The method of claim 11 in which each high risk location recorded in the database of high risk locations is associated with driver behaviors considered to be high risk in relation to the respective high risk location, the method further comprising: collecting driver behavior data that is indicative of driver behavior at a high risk location that is included in the database using the data collection device; comparing the driver behavior data to the driver behaviors considered high risk in relation to the high risk location to determine a value or values representing driver risk; and flagging a driver whose driver risk value or values exceed predetermined risk criteria.
4. A method of improving driver safety, comprising: maintaining a database of high risk locations, in which each high risk location recorded in the database of high risk locations is associated with driver behaviors considered to be high risk in relation to the respective high risk location monitoring a location of a vehicle using a data collection device in the vehicle; providing a visual warning display to a driver of the vehicle on the vehicle approaching a high risk location recorded in the database of high risk locations, the visual warning display comprising driving instructions; modifying the driving instructions based on driver hours of service (HOS) data exceeding a given threshold, contextually modifying the driving instructions based on instantaneous measurement of vehicle status, collecting driver behavior data that is indicative of driver behavior at a high risk location that is included in the database using the data collection device; comparing the driver behavior data to the driver behaviors considered high risk in relation to the high risk location to determine a value or values representing driver risk; and flagging a driver whose driver risk value or values exceed predetermined risk criteria.
14. (New) The method of claim 1 further comprising determining the value or values representing driver risk based on a characteristic of the vehicle.
1. A method of driver risk assessment, comprising: maintaining a database of high risk locations, in which database each high risk location is associated with driver behaviors that are considered high risk in relation to the respective high risk location; collecting driver behavior data for a vehicle that is indicative of driver behavior at a high risk location that is included in the database, using a data collection device in the vehicle; comparing the driver behavior data to the driver behaviors considered high risk in relation to the high risk location to determine a value or values representing driver risk; and flagging a driver whose driver risk value or values exceed predetermined risk criteria; the method further comprising the data collection device detecting that the vehicle is approaching a high risk location of the database of high risk locations, and on the data collection device detecting that the vehicle is approaching the high risk location, displaying a visual warning to the driver of the vehicle, the visual warning comprising driving instructions, the driving instructions being contextually modified based on instantaneous measurement of vehicle and driver status.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2011/0210867 (Benedikt).

Regarding claim 1, Benedikt discloses a method of driver risk assessment, comprising: 
maintaining a database (88, 92, 96) of high risk locations, in which database each high risk location is associated with driver behaviors (5) that are considered high risk in relation to the respective high risk location (Figs. 1-2; [0089]-[0096], [0098], [0102]-[0104]); 
collecting driver behavior data for a vehicle (2) that is indicative of driver behavior (5) at a high risk location that is included in the database (88, 92, 96), using a data collection device in the vehicle (Figs. 1-2; [0022], [0063]-[0066], [0089]-[0096], [0098], [0100]-[0104]); 
comparing the driver behavior data to the driver behaviors considered high risk in relation to the high risk location to determine a value or values representing driver risk (Figs. 1-2; [0089]-[0096], [0098]); and
flagging (56) a driver whose driver risk value or values exceed predetermined risk criteria (Fig. 2; [0113]).

Regarding claim 2, Benedikt discloses the data collection device detecting that the vehicle is approaching a high risk location of the database of high risk locations (for example, determining that you are about to enter a dead end street; [0033-0034, 0038, 0094-0096; 0113]), and on the data collection device detecting that the vehicle is approaching the high risk location, displaying a visual warning to the driver of the vehicle (displaying on a small LCD screen a warning to driver, such as you are about to enter a dead end street; informing the driver they are now in an area with a history of accidents; [paragraph 0113]).

Regarding claim 3, Benedikt discloses a method of improving driver safety [figs.1-2, paragraphs 0089-0096, 0098], comprising: 
maintaining a database (88,92,96) of high risk locations; figs.1-2, paragraphs 0089- 0096, 0098, 0102-0104); 
monitoring a location of a vehicle using a data collection device in the vehicle [figs.1-2, paragraphs 0022, 0063-0066, 0089-0096, 0098, 0100-0104]; 
providing a visual warning display (56) to a driver of the vehicle on the vehicle approaching a high risk location recorded in the database of high risk locations (displaying on a small LCD screen a warning informing the driver they are approaching a dead end street; informing the driver they are now in an area with a history of accidents; [0033- 0034, 0038, 0094-0096, 0113].

Regarding claim 4, Benedikt further discloses in which each high risk location recorded in the database of high risk locations is associated with driver behaviors (5) that are considered high risk in relation to the respective high risk location (Figs. 1-2; [0089]-[0096], [0098], [0102]-[0104]); and further comprising:
collecting driver behavior data that is indicative of driver behavior (5) at a high risk location that is included in the database (88, 92, 96), using a data collection device (Figs. 1-2; [0022], [0063]-[0066], [0089]-[0096], [0098], [0100]-[0104]); 
comparing the driver behavior data to the driver behaviors considered high risk in relation to the high risk location to determine a value or values representing driver risk (Figs. 1-2; [0089]-[0096], [0098]); and
flagging (56) a driver whose driver risk value or values exceed predetermined risk criteria (Fig. 2; [0113]).

Regarding claim 5, Benedikt further discloses wherein the visual warning comprises driving instructions (for example, Be aware, you are now in an area with a history of accidents, slow down!; instructions that you are now entering a dead end street and giving any reverse driving or permitted detour information; Fig. 2; [0113]).

Regarding claim 8, Benedikt further discloses wherein the visual warning display comprises driving instructions (for example, Be aware, you are now in an area with a history of accidents, slow down!; instructions that you are now entering a dead end street and giving any reverse driving or permitted detour information; Fig. 2; [0113]).

Regarding claim 14, Benedikt further discloses determining the value or values representing driver risk based on a characteristic of the vehicle (for example, oil or water leakage, almost empty gas tank, [0113]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2011/0210867 (Benedikt) in view of US Patent Application Publication No. 2011/0033830 (Cherian).

Regarding claim 11, Benedikt discloses a method of improving driver safety, comprising:
maintaining a database (88,92,96) of high risk locations; figs.1-2, paragraphs 0089- 0096, 0098, 0102-0104); 
monitoring a location of a vehicle using a data collection device in the vehicle [figs.1-2, paragraphs 0022, 0063-0066, 0089-0096, 0098, 0100-0104]; 
providing a visual warning display (56) to a driver of the vehicle on the vehicle approaching a high risk location recorded in the database of high risk locations, the visual warning display comprising driving instructions (displaying on a small LCD screen a warning informing the driver they are approaching a dead end street; informing the driver they are now in an area with a history of accidents; instructing them to be careful, or reverse, or take a detour, for example; [0033- 0034, 0038, 0094-0096, 0113].

Benedikt fails to expressly disclose displaying the driving instructions based on driver hours of service (HOS) data exceeding a given threshold.

However, in the same field of invention, Cherian does teach a technique of displaying the driving instructions based on driver hours of service (HOS) data exceeding a given threshold as monitoring activities of an operator / person driving a car / truck for long periods of time, the alerts & suggests / informs / messages the operator to take a break [ paragraphs 0033, 0035, 0131, 0133, 0213, 0277].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system of Benedikt with suggested above by Cherian for presenting a visual message to a driver to take a break after a long distance /time of driving the vehicle | paragraphs 0033, 0035, 0131, 0138, 0213, 0277].

Regarding claim 13, Benedikt further discloses in which each high risk location recorded in the database of high risk locations is associated with driver behaviors considered to be high risk in relation to the respective high risk location (Figs. 1-2; [0089]-[0096], [0098], [0102]-[0104]), the method further comprising:
	collecting driver behavior data for a vehicle (2) that is indicative of driver behavior (5) at a high risk location that is included in the database (88, 92, 96), using a data collection device (Figs. 1-2; [0022], [0063]-[0066], [0089]-[0096], [0098], [0100]-[0104]); 
comparing the driver behavior data to the driver behaviors considered high risk in relation to the high risk location to determine a value or values representing driver risk (Figs. 1-2; [0089]-[0096], [0098]); and
flagging (56) a driver whose driver risk value or values exceed predetermined risk criteria (Fig. 2; [0113]).


Conclusion
There is no prior art rejection of claims 6, 7, 9, 10, and 12; however, they are not allowable if rewritten in independent form due to the double patenting rejections as discussed above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bullock (US 8,554,468) discloses system and methods for driver performance assessment and improvement.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683